


Exhibit 10.26

 

SEVERANCE AND NON-COMPETITION AGREEMENT

 

THIS SEVERANCE AND NON-COMPETITION AGREEMENT (this “Agreement”) is made and
entered into as of the 15th day of December, 2011 (the “Effective Date”), by and
between ROBERT ROGOWSKI (the “Employee”) and BROADWIND ENERGY, INC. (the
“Company”).

 

RECITALS

 

A.                                    The Employee is employed as Vice President
and Corporate Controller of the Company.

 

B.                                    The Company has agreed to provide the
Employee with certain severance benefits in the event the Employee’s employment
terminates under certain circumstances, in exchange for the Employee’s agreement
to be bound by certain restrictive covenants.

 

C.                                    The parties desire to enter into this
Agreement to memorialize the terms and conditions of such agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, upon and
subject to the terms and conditions set forth herein, hereby agree as follows:

 

AGREEMENTS

 

1.                                      Restrictive Covenants.

 

(a)                                 Confidentiality Critical.  The parties agree
that the business in which the Company is engaged is highly sales-oriented and
the goodwill established between the Employee and the Company’s customers and
potential customers is a valuable and legitimate business interest worthy of
protection under this Agreement.  The Employee acknowledges and agrees that
developing and maintaining business relationships is an important and essential
business interest of the Company.  The Employee further recognizes that, by
virtue of the Employee’s employment by the Company, the Employee will be granted
otherwise prohibited access to confidential and proprietary data of the Company
which is not known to the Company’s competitors and which has independent
economic value to the Company and that the Employee will gain an intimate
knowledge of the Company’s business and its policies, customers, employees and
trade secrets, and of other confidential, proprietary, privileged or secret
information of the Company and its customers (“Customers”) (collectively, all
such nonpublic information is referred to as “Confidential Information”).

 

This Confidential Information includes, but is not limited to data relating to
the Company’s products and services; the Company’s marketing and servicing
programs, procedures and techniques; business, management and personnel
strategies; the criteria and formulae used by the Company in pricing its
products and services; the Company’s computer system and software; lists of
prospects; customer lists; the identity, authority and responsibilities of key
contacts at accounts of Customers; and the composition and organization of
Customers’ business.  The Employee recognizes and agrees that this Confidential
Information constitutes valuable property of the Company, developed over a long
period of time and at substantial expense and worthy of protection.  The
Employee acknowledges and agrees that only through the Employee’s employment
with the Company could the Employee have the opportunity to learn this
Confidential Information.

 

(b)                           Confidential Information.  The Employee shall not
at any time (for any reason), directly or indirectly, on the Employee’s own
behalf or on behalf of any other person or entity, (A) disclose to any person or
entity (except to employees or other representatives of the Company who need to
know such Confidential Information to the extent reasonably necessary for the
Employee to perform the Employee’s duties under this Agreement or such employees
or representatives to perform their duties on behalf of the Company, and except
as required by law) any Confidential Information, including, without limitation,
business or trade secrets of, or products or methods or techniques used by, the
Company, or any Confidential Information whatsoever concerning

 

--------------------------------------------------------------------------------


 

the Customers, (B) use, directly or indirectly, for the Employee’s own benefit
or for the benefit of another (other than a Customer) any of such Confidential
Information, or (C) assist any other person or entity in connection with any
action described in either of the foregoing clauses (A) and (B).

 

(c)                                  Noninterference with Employees.  The
Employee further agrees that the Company has expended considerable time, energy
and resources into training its other employees (“Co-Workers”).  As a result,
during the Employee’s employment with the Company and for a period of six
(6) months thereafter, the Employee shall not, for any reason, directly or
indirectly, on the Employee’s own behalf or on behalf of any other person or
entity, (A) induce or attempt to induce any Co-Worker to terminate employment
with the Company, (B) interfere with or disrupt the Company’s relationship with
any of the Co-Workers, (C) solicit, entice, hire, cause to hire, or take away
any person employed by the Company at that time or during the six (6) month
period preceding the Employee’s last day of employment with the Company, or
(D) assist any other person or entity in connection with any action described in
any of the foregoing clauses (A) through (C).

 

(d)                                 Non-competition.  The Employee further
agrees with the Company to the following provisions, all of which the Employee
acknowledges and agrees are necessary to protect the Company’s legitimate
business interests.  The Employee covenants and agrees with the Company that:

 

(i)                                    Unless otherwise agreed between the
parties, the Employee shall not, during the Employee’s employment with the
Company and for a period of six (6) months thereafter, either directly or
indirectly, engage in, render service or other assistance to, or sell products
or services, or provide resources of any kind, whether as an owner, partner,
shareholder, officer, director, employee, consultant or in any other capacity,
whether or not for consideration, to any person, corporation, or any entity,
whatsoever, that owns, operates or conducts a business that competes, in any
material way, with the Company’s business (which includes, but is not limited
to, the business of providing technologically advanced high-value products and
services to energy, mining and infrastructure sector customers, primarily in the
United States), other than the ownership of five percent (5%) or less of the
shares of a public company where the Employee is not active in the day-to-day
management of such company.  With respect to the post-employment application of
this Section 1(d)(i), the restrictions shall extend only to those specific
countries or provinces where the Company conducts business on the day that the
Employee’s employment with the Company terminates.

 

(ii)                                The Employee shall not, during the
Employee’s employment with the Company and for a period of six (6) months
thereafter, either directly or indirectly, (A) solicit, call on or contact any
significant Customer of the Company with whom the Employee has had material
contact during the Employee’s employment with the Company for the purpose or
with the effect of offering any products or services of any kind offered by the
Company at that time or during the Employee’s employment with the Company,
(B) request or advise any present or future vendors or suppliers to the Company
to cancel any contracts, or curtail their dealings, with the Company, or
(C) assist any other person or entity in connection with any action described in
either of the foregoing clauses (A) through (B).

 

(iii)                            During the Employee’s employment with the
Company, the Employee shall not own, or permit ownership by the Employee’s
spouse or any minor children under the parental control of the Employee,
directly or indirectly, an amount in excess of five percent (5%) of the
outstanding shares of stock of a corporation, or five percent (5%) of any
business venture of any kind, which operates or conducts a business that
competes, in any way, with the Company.

 

(e)                                  Non-disparagement.  At any time during or
after the Employee’s employment with the Company, the Employee shall not
disparage the Company or any shareholders, members, directors, officers,
employees or agents of the Company.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Understandings.

 

(i)                                    The provisions of this Section 1 shall be
construed as an agreement independent of any other claim.  The existence of any
claim or cause of action of the Employee against the Company, whether predicated
on the Employee’s employment or otherwise, shall not constitute a defense to the
enforcement by the Company of the terms of Section 1 of this Agreement. The
Employee waives any right to a jury trial in any litigation relating to or
arising from this Agreement.

 

(ii)                                The Employee acknowledges and agrees that
the covenants and agreements contained herein are necessary for the protection
of the Company’s legitimate business interests and are reasonable in scope and
content.  The Employee agrees that the restrictions contained in this Section 1
are reasonable and will not unduly restrict the Employee in securing other
employment or income in the event the Employee’s employment with the Company
ends.

 

(g)                                 Injunctive Relief.  The Employee
acknowledges and agrees that any breach by the Employee of any of the covenants
or agreements contained in this Section 1 would give rise to irreparable injury
and would not be adequately compensable in damages.  Accordingly, the Employee
agrees that the Company may seek and obtain injunctive relief against the breach
or threatened breach of any of the provisions of this Agreement in addition to
any other legal or equitable remedies available.

 

(h)                                 Reformation and Survival.  The Company and
the Employee agree and stipulate that the agreements and covenants contained in
this Agreement and specifically in this Section 1 are fair and reasonable in
light of all of the facts and circumstances of the relationship between them. 
The Company and the Employee agree and stipulate that the Employee has hereby
agreed to be bound to the obligations, restrictions and covenants of this
Section 1 in consideration of the payments provided for in Section 2 and
Section 3 of this Agreement, and all other terms and provisions of this
Agreement.  The Company and the Employee acknowledge their awareness, however,
that in certain circumstances courts have refused to enforce certain agreements
not to compete.  The Company and the Employee agree that, if any term, clause,
subpart or provision of this Agreement is for any reason adjudged by a Court of
competent jurisdiction to be invalid, unreasonable, unenforceable or void, the
same will be treated as severable, and shall be modified to the extent necessary
to be legally enforceable to the fullest extent permitted by applicable law, and
that such modification will not impair or invalidate any of the other provisions
of this Agreement, all of which will be performed in accordance with their
respective terms.  Thus, in furtherance of, and not in derogation of, the
provisions of this Section 1, the Company and the Employee agree that in such
event, this Section 1 shall be deemed to be modified or reformed to restrict the
Employee’s conduct to the maximum extent (in terms of time, geography and
business scope) that the court shall determine to be enforceable.  The
provisions of this Section 1 shall survive the termination of this Agreement and
the Employee’s resignation or termination of employment, regardless of the
reason and whether voluntary or involuntary.

 

2.                                      Termination.

 

(a)                                 Termination by the Company for Cause. The
Company has the right, at any time, to terminate the Employee’s employment with
the Company for Cause (as defined below), effective immediately, by giving
written notice to the Employee as described in this Section 2(a).  If the
Company terminates the Employee’s employment for Cause, the Company’s obligation
to the Employee shall be limited solely to the payment of unpaid base salary
accrued up to the effective date of termination plus any accrued but unpaid
benefits to the effective date of termination, and any unpaid bonus earned in
accordance with the then applicable bonus plan or program to the effective date
of termination.  Any such accrued and earned but unpaid amounts shall be paid to
the Employee as soon as reasonably practicable but in no event later than the
Company’s next regularly scheduled payroll date following the effective date of
termination.

 

As used in this Agreement, the term “Cause” shall mean and include (i) the
Employee’s abuse of alcohol that affects the Employee’s performance of the
Employee’s duties under this Agreement, or use of any controlled substance;
(ii) a willful act of fraud, dishonesty or breach of fiduciary duty on the part
of the Employee with respect to the business or affairs of the Company;
(iii) material failure by the Employee to comply with

 

3

--------------------------------------------------------------------------------


 

applicable laws and regulations or professional standards relating to the
business of the Company; (iv) material failure by the Employee to satisfactorily
perform the Employee’s job duties, a material breach by the Employee of this
Agreement, or the Employee engaging in conduct that materially conflicts with
the best interests of the Company or that may materially harm the Company’s
reputation; (v) the Employee being subject to an inquiry or investigation by a
governmental authority or self-regulatory organization such that the existence
of such inquiry or investigation may result in damage to the Company’s business
interests, licenses, reputation or prospects; or (vi) conviction of a felony or
a misdemeanor involving moral turpitude.

 

(b)                                 Termination by the Company without Cause.
The Company shall have the right, at any time, to terminate the Employee’s
employment with the Company without Cause by giving written notice to the
Employee, which termination shall be effective thirty (30) calendar days from
the date of such written notice.  The Company may provide thirty (30) days’ pay
in lieu of notice.  If the Company terminates the Employee’s employment without
Cause, the Company’s obligation to the Employee shall be limited solely to
(i) unpaid base salary accrued up to the effective date of termination plus any
accrued but unpaid benefits to the effective date of termination, and any unpaid
bonus earned in accordance with the then applicable bonus plan or program to the
effective date of termination; and (ii) if the Employee has been employed by the
Company for a period of  at least twelve (12) months prior to the effective date
of termination (and only in such event), then severance in an amount equal to
the Employee’s then-current base salary for a period of six (6) months.  The
Employee’s rights with regard to equity incentive awards, including stock
options and restricted stock units, shall be governed by separate applicable
agreements entered into between the Employee and the Company.  As a condition to
the Employee’s receipt of the post-employment payments and benefits under this
Section 2(b) (other than the payments described in clause (i) of the second
sentence of this paragraph), the Employee must be in compliance with Section 1
of this Agreement, and must, on or before the 30th day following the effective
date of termination, deliver to the Company an irrevocable general release of
claims agreement in favor of the Company and related entities and individuals in
such form as may be prescribed by the Company.  The amount described in clause
(i) of the second sentence of this paragraph shall be paid to the Employee as
soon as reasonably practicable but in no event later than the Company’s next
regularly scheduled payroll date following the effective date of termination,
and the post-employment severance described in clause (ii) of the second
sentence of this paragraph shall be paid in installments according to the
Company’s normal payroll schedule, with the first payment to the Employee to be
made on the next scheduled payroll date that occurs after the 30th day following
the effective date of termination; provided, however, that the first such
installment shall be in an amount equal to all amounts that otherwise would have
been paid pursuant to normal payroll practices during the 30 days following the
effective date of termination.  For the avoidance of doubt, no payment or
benefit shall ever be due to the Employee under clause (ii) of the second
sentence of this paragraph unless the Employee has delivered the irrevocable
general release of claims agreement described above on or before the 30th day
following the effective date of termination.  The Employee shall have no duty to
mitigate damages under this Section 2(b) during the applicable severance period
and, in the event the Employee shall subsequently receive income from providing
the Employee’s services to any person or entity, including self-employment
income, or otherwise, no such income shall in any manner offset or otherwise
reduce the payment obligations of the Company hereunder.

 

Notwithstanding anything herein to the contrary, this Section 2(b) shall not
apply if the Employee’s employment is terminated by the Company or a succeeding
entity without Cause upon or within one (1) year of a Change of Control as
described in Section 3 of this Agreement.  In such case, Section 3 of this
Agreement shall control.

 

(c)                                  Termination upon Disability.  The Company
shall have the right, at any time, to terminate the Employee’s employment if the
Employee becomes physically or mentally disabled, whether totally or partially,
as evidenced by the written statement of a competent physician licensed to
practice medicine in the United States who is mutually acceptable to the Company
and the Employee, so that the Employee is unable to perform the essential
functions of the Employee’s job duties, with or without reasonable 
accommodation, (i) for a period of three (3) consecutive months, or (ii) for
shorter periods aggregating ninety (90) calendar days during any twelve (12)
month period.  If the Company terminates the Employee’s employment under this
Section 2(c), the Company’s obligation to the Employee shall be limited solely
to the payment of unpaid base salary accrued up to the effective date of
termination plus any accrued but unpaid benefits to the effective date of
termination, and

 

4

--------------------------------------------------------------------------------


 

any unpaid bonus earned in accordance with the then applicable bonus plan or
program to the effective date of termination.  Any such accrued and earned but
unpaid amounts shall be paid to the Employee as soon as reasonably practicable
but in no event later than the Company’s next regularly scheduled payroll date
following the effective date of termination.

 

(d)                                 Termination upon Death. If the Employee
dies, this Agreement shall terminate, except that the Employee’s legal
representatives shall be entitled to receive the base salary and other accrued
benefits earned up to the date of the Employee’s death.  Any such accrued and
earned but unpaid amounts shall be paid to the Employee’s legal representative
as soon as reasonably practicable but in no event later than the Company’s next
regularly scheduled payroll date following the effective date of termination or,
if later, as soon as reasonably practicable following appointment of a legal
representative.

 

3.                                      Change of Control.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if, upon or within one (1) year of a Change of Control (as
defined below), the Company or a succeeding entity terminates the Employee’s
employment without Cause (as defined above), the Company or the succeeding
entity’s obligation to the Employee shall be (i) unpaid base salary, bonus and
benefits accrued up to the effective date of termination, and (ii) a lump sum
payment equal to the Employee’s then-current base salary for a period of twelve
(12) months.  In the event of a without Cause Change of Control termination by
the Company, the payments set forth in this Section 3(a) shall be in lieu of,
and not in addition to, any severance pay or benefits set forth in
Section 2(b) of this Agreement.  As a condition to the Employee’s receipt of the
post-employment payments and benefits under this Section 3(a) (other than the
payments described in clause (i) of the first sentence of this paragraph), the
Employee must be in compliance with Section 1 of this Agreement, and must, on or
before the 30th day following the effective date of termination, deliver to the
Company an irrevocable general release of claims agreement in favor of the
Company and related entities and individuals in such form as may be prescribed
by the Company.  The amount described in clause (i) of the first sentence of
this paragraph shall be paid to the Employee as soon as reasonably practicable
but in no event later than the Company’s next regularly scheduled payroll date
following the effective date of termination, and the post-employment severance
described in clause (ii) of the first sentence of this paragraph shall be paid
in a single lump sum on the first business day after the 30th day following the
effective date of termination.  For the avoidance of doubt, no payment or
benefit shall ever be due to the Employee under clause (ii) of the first
sentence of this paragraph unless the Employee has delivered the irrevocable
general release of claims agreement described above on or before the 30th day
following the effective date of termination.

 

(b)                                 Change of Control Defined. For purposes of
this Agreement, a “Change of Control” means: (i) the consummation of any merger,
consolidation, exchange, or reorganization to which the Company is a party if
the individuals and entities who were stockholders of the Company immediately
prior to the effective date of such transaction have, immediately following the
effective date of such transaction, beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the total combined voting power of all classes of securities issued by
the surviving entity; (ii) a sale, lease or other transfer of all or
substantially all of the assets of the Company to any person or entity which is
not an affiliate of the Company; or (iii) the acquisition, without prior
approval by resolution adopted by the Company’s Board of Directors, of direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of securities of the Company representing, in the
aggregate, more than fifty percent (50%) of the total combined voting power of
all classes of the Company’s then-issued and outstanding securities by any
person or entity or by a group of associated persons or entities acting in
concert; provided, however, that a Change of Control will not be deemed to occur
if such acquisition is initiated by the Employee or an entity in which the
Employee owns fifty percent (50%) or more of the total combined voting power of
all classes of such entity’s securities, or if the Employee or such entity is a
member of the group of associated persons or entities acting in concert.  In all
cases, the determination of whether a Change of Control has occurred shall be
made in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations, notices and other guidance of general
applicability issued thereunder.

 

5

--------------------------------------------------------------------------------


 

4.                                      Tax Withholding.  The Company shall
withhold from amounts payable to the Employee hereunder all applicable federal,
state or local income or employment taxes.

 

5.                                      Confidentiality.  The Employee hereby
agrees not to disclose any information concerning the contents or terms of this
Agreement to anyone except the Employee’s attorney, accountant, financial
adviser or members of the Employee’s immediate family, unless required by law. 
If the Employee fails to comply with this confidentiality clause, the Company
shall be relieved of all of its obligations under this Agreement.

 

6.                                      No Right to Employment.  Neither this
Agreement nor any action taken pursuant to this Agreement shall be construed as
giving the Employee any right to be retained in the employ of the Company.

 

7.                                      Attorneys’ Fees.  The Employee agrees
that the Company shall be entitled to its reasonable attorneys’ fees and costs
incurred in connection with any enforcement effort undertaken pursuant to the
terms of this Agreement.

 

8.                                      Survival.  This Agreement shall remain
in full force and effect after the termination of the Employee’s employment with
respect to those provisions which require the Employee to perform or not to
perform certain actions, including the restrictive covenants contained in
Section 1 of this Agreement and any obligations for the payment of attorneys’
fees and costs in accordance with the provisions hereof.

 

9.                                      Governing Law.  The validity,
interpretation, construction and performance of this Agreement will be governed
by and construed in accordance with the substantive laws of the State of
Illinois, without giving effect to the principles of conflict of laws of such
State, except as expressly provided herein.  In any court action to enforce the
provisions of this Agreement, the parties consent to the jurisdiction of the
state and federal courts in Illinois and further agree that venue is proper in
the Circuit Court of Cook County, Illinois and/or the United States District
Court for the Northern District of Illinois

 

10.                               Amendment.  This Agreement may not be amended
or modified except by written agreement signed by the Employee and the Company.

 

11.                               Assignment.  The Employee may not assign,
pledge or encumber this Agreement or any interest herein.  This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and the
successors and assigns of the Company.

 

12.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same Agreement.

 

13.                               Integration.  This Agreement comprises the
entire agreement of the parties hereto regarding the subject matter hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

BROADWIND ENERGY, INC.

 

ROBERT ROGOWSKI

 

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

 

/s/ Robert R. Rogowski

 

Name:

Stephanie K. Kushner

 

 

 

Title:

EVP & CFO

 

 

 

6

--------------------------------------------------------------------------------
